internal_revenue_service department of the treasury number release date index nos washington dc person to contact telephone number refer reply to cc fip b03 plr-168541-02 date date in re legend fund a fund b fund c fund d fund e company state x plr-168541-02 accounting firm date date date date date date date date date dear this responds to a letter submitted on behalf of funds a through e the funds each of the funds requests that its election under sec_855 of the internal_revenue_code to treat dividends distributed after the close of a taxable_year as having been paid during that taxable_year be considered timely filed pursuant to sec_301_9100-3 of the procedure and administration regulations facts each of the funds is a state x corporation and is registered as an open-end series management investment_company under the investment_company act of u s c sec_80a-1 et seq as amended each of the funds has elected to be treated as a regulated_investment_company ric under subchapter_m of the code the funds file their federal_income_tax returns on a fiscal_year basis with a year end of date company is responsible for the overall management and administration of the funds the funds’ federal_income_tax returns form 1120-ric for the taxable_year ended date were due on date company intended to extend the due_date of the funds’ federal_income_tax returns the responsibility for reviewing and filing the plr-168541-02 extensions for the funds’ tax returns rested with company accounting firm prepared the funds’ extension forms but failed to send them to company instead accounting firm inadvertently mailed the unsigned extension forms to the internal_revenue_service by date company realized that the extension forms for the funds had never been received for company to review sign and file consequently the extension requests for the funds had not been timely filed company then immediately advised the funds and accounting firm of the problem and requested accounting firm to prepare the funds’ tax returns and a request for relief under sec_301_9100-3 each of the funds intended to elect on their federal_income_tax returns to the extent necessary to treat the dividends declared and paid in its taxable_year ending date as paid in the prior taxable_year under sec_855 of the code each of the funds declare and pay dividends from net_investment_income and from net realized capital_gains including net short-term_capital_gains as determined in the dividend resolution of each of the fund’s board_of directors in accordance with provisions of sec_855 the board_of directors of each of the funds declared dividends on date the amounts declared for each fund were in accordance with the funds’ policy to distribute any remaining undistributed_income and gains necessary to eliminate income and excise_taxes under sec_852 and sec_4982 funds a b d and e paid their dividends on date and fund c paid its dividends on date on date each of the funds had filed its federal_income_tax return including the election under sec_855 law and analysis sec_855 of the code provides that if a ric - declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period for any extension of time granted for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration the amount so declared and distributed shall to the extent the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided in subsections b c and d sec_1_855-1 of the income_tax regulations sets forth the method of making the election and provides that the election must be made in the return filed by the ric for the taxable_year sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to plr-168541-02 make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money holding based upon the facts presented and representations made by each of the funds we hold that each of the funds has demonstrated good cause for the granting of relief under sec_301_9100-3 accordingly each of the funds will be treated as having made a timely election under sec_855 of the code on its federal_income_tax return filed on date for the tax_year ending date no opinion is expressed as to whether each of the fund's tax_liability is not lower in the aggregate for the year to which the election applies than each of the fund's tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director will determine each of the fund's tax_liabilities for the year involved if the director determines that a fund's liability is lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of each of the fund’s election under sec_855 of the code this ruling does not relieve each of the funds from any penalty that it may owe as a result of its failure_to_file its federal_income_tax returns on time except as specifically ruled upon above no opinion is expressed or implied as to any federal excise or income_tax consequences regarding each of the funds in particular no opinion is expressed or implied whether each of the funds qualifies as a ric that is taxable under subchapter_m part of the code plr-168541-02 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to one of your authorized representatives sincerely yours ________________________ alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
